DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not show a semiconductor device, comprising: a stacked structure with conductive layers and insulating layers that are stacked alternately with each other; a channel layer passing through the stacked structure; a ferroelectric layer surrounding a sidewall of the channel layer; a first dielectric layer surrounding a sidewall of the ferroelectric layer; and sacrificial patterns interposed between the first dielectric layer and the insulating layers, the sacrificial patterns including a material with a higher dielectric constant than the first dielectric layer.
The closest prior art references include Lee (US Pub. 2017/0358362 A1), Pang (US Pub. 2017/037373086 A1), Tang (US Pub. 2018/0323200 A1), Pang (US 9,831,118 B1), and Alsmeier (CN-113316848 A). The prior art discloses various elements of the claims including the stack structure with the conductive layers, insulating layers, the channel layer passing through the stacked structure, the ferroelectric layer and first dielectric layers. However, the references do not specifically disclose sacrificial patterns interposed between the first dielectric layer and the insulating layers, the sacrificial .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815